          Case 2:19-cv-02044-CM Document 12 Filed 06/27/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 MARJORIE A. CREAMER,

            Plaintiff,

            v.                                              Case No. 19-2044-CM-TJJ

 WASHBURN LAW SCHOOL, et al.,

            Defendant.


                                   MEMORANDUM AND ORDER

       On April 24, 2019, United States Magistrate Judge Teresa J. James entered a Report and

Recommendation (Doc. 8), recommending that this court dismiss plaintiff Marjorie A. Creamer’s

complaint for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).   Plaintiff had until May 8, 2019 to file written objections to the Report and

Recommendation pursuant to Rule 72(b)(2) of the Federal Rules of Civil Procedure and 28 U.S.C. §

636(b)(1). Plaintiff did not file any objections. Generally, a failure to timely object to a Report and

Recommendation precludes any appellate review of the disposition of the case or motion. Morales-

Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005) (“This court has adopted a firm waiver rule

under which a party who fails to make a timely objection to the magistrate judge’s findings and

recommendations waives appellate review of both factual and legal questions.”).

       The court would note, however, that plaintiff filed what could be interpreted as a motion for

extension of time (Doc. 9), presumably to file written objections to the Report and Recommendation.

Much like the rest of plaintiff’s pleadings and motions, this motion is filled with illegible and hard to

understand statements. Liberally interpreting this filing as a motion for extension of time to file written

objections to the Report and Recommendation, the court denies the motion finding plaintiff did not show




                                                   -1-
          Case 2:19-cv-02044-CM Document 12 Filed 06/27/19 Page 2 of 2




any good cause, or cause whatsoever, to justify a time extension. Even if she had, the court believes

allowing her additional time to file written objections would have been futile, as her objections would

likely have followed a similar pattern as the rest of her filings.

        The court has reviewed the Report and Recommendation of Judge James and fully agrees with

the analysis. Because plaintiff failed to timely object, and further because the court agrees with Judge

James’s recommendation, the court finds that plaintiff’s complaint should be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

        IT IS THEREFORE ORDERED that the court adopts in full the Report and Recommendation

of Judge James (Doc. 8). Plaintiff’s complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        IT IS FURTHER ORDERED that plaintiff’s Motion for Extension of Time (Doc. 9) is denied.

        IT IS FURTHER ORDERED that plaintiff’s Motion to Expedite IFP (Doc. 5), Motion for

Order (Doc. 6) and Motion for Order (Doc. 11) are denied as moot.

        This case is closed. The clerk of the court is directed to enter judgment in favor of defendants

and against plaintiff.


        Dated June 27, 2019, at Kansas City, Kansas.


                                                       s/ Carlos Murguia
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                     -2-
